FILED
                              NOT FOR PUBLICATION                           DEC 07 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 ELOY ARSENIO SOSA-GARCIA,                        No. 05-72421

               Petitioner,                        Agency No. A036-047-850

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Eloy Arsenio Sosa-Garcia, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s removal order. We have jurisdiction pursuant to 8 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

JTK/Research
§ 1252. We review de novo questions of law, Altamirano v. Gonzales, 427 F.3d

586, 591 (9th Cir. 2005), and we deny the petition for review.

       Sosa-Garcia does not challenge that he was convicted of a crime of domestic

violence, rendering him removable under 8 U.S.C. § 1227(a)(2)(E)(i). Sosa-

Garcia’s contention that the petty offense exception found in 8 U.S.C.

§ 1182(a)(2)(A)(ii)(II) is applicable to the ground of removability in 8 U.S.C.

§ 1227(a)(2)(E)(i) is without merit. We need not reach his challenges to the

agency’s two alternative grounds for removability.

       Sosa-Garcia’s remaining contentions are not persuasive.

       PETITION FOR REVIEW DENIED.




JTK/Research                              2                                    05-72421